EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Due to an obvious typographical error, the application has been amended as follows: 
In the last paragraph of claim 11, the following change was made:
“executing, in response to the measured voltage becoming equal to or greater than the threshold value, a sheet printing process by performing a printing control in which an efficiency of a printing operation is reduced.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein, in response to the voltage measured by the voltage measuring device becoming equal to or greater than the threshold value, the controller is configured to execute a sheet printing process by performing a printing control in which an efficiency of a printing operation is reduced” in combination with the remaining limitations of claims 1-4, 6, 8-10, and 21-23.
Prior art of record does not disclose or suggest the claimed “executing, in response to the measured voltage becoming equal to or greater than the threshold value, a sheet printing process by performing a printing control in which an efficiency of a printing operation is reduced” in combination with the remaining limitations of claims 11-14 and 16-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852